Citation Nr: 0706747	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  01-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1966 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case returns to the Board following a 
remand to the RO in March 2006.  On remand, the RO issued an 
August 2006 rating decision increasing the veteran's 10 
percent disability rating for lumbosacral strain to 20 
percent.  


REMAND

The most recent Supplemental Statement of the Case (SSOC) was 
issued in October 2006.  Correspondence accompanying the SSOC 
informed the veteran that he had 60 days to submit additional 
evidence.  However, the Appeals Management Center (AMC) 
certified the appeal to the Board five days after the SSOC 
was issued.  Subsequently, the veteran submitted private 
medical records within the 60 day period.  As a result, 
substantial additional evidence has been associated with the 
claims file since the October 2006 SSOC was issued, 
particularly private treatment records from Atrium Open MRI 
of Cartersville and the Cartersville Medical Center dated May 
2005 to August 2006.  Such evidence was not addressed by the 
October 2006 SSOC.  In the absence of a more current SSOC, 
the record does not demonstrate that such additional evidence 
has first been considered by the Agency of Original 
Jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 20.1304 (2004), 
pertinent evidence received by the Board under this section 
necessitates a return of the case to the AOJ for review, 
consideration and preparation of a SSOC prior to a Board 
decision unless there has been a waiver of such referral.  As 
there has been no waiver in this instance, a remand is 
required.

In addition, the most recent VA neurological and spine 
examinations, conducted in April 2006, did not address the 
most recent private medical evidence submitted by the 
veteran.  The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Examinations must be 
based on findings after a review of all evidence pertinent to 
the disability in issue.  Thus, the Board finds that new 
examinations are in order to consider all relevant medical 
evidence.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA neurologic 
examination and spine examination.  The 
claims folder must be made available to 
each examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim. 

The medical examiners should address the 
following questions, to the best of their 
medical knowledge:

a)  Does the veteran have degenerative 
disc diseases and, if so, is it at least 
as likely as not that the degenerative 
disc disease of the lumbar spine was a 
progression of the lumbosacral strain or 
was otherwise caused and/or aggravated by 
service connected lumbosacral strain?  

b)  What are the veteran's range of 
motion findings in forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation, and is any limitation 
attributable to his service connected 
thoracolumbar spine disability?

c)  Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability attributable to his service 
connected thoracolumbar spine disability?  
If feasible, the examiner should portray 
any additional functional limitation of 
the thoracolumbar spine in terms of 
degrees of additional loss of motion.  If 
not feasible, this should be stated for 
the record together with the rationale.  
If the veteran does not have pain or any 
of the other factors, that fact should be 
noted in the file.

d)  Does the veteran have any muscle 
spasm and, if so, what is the severity of 
the spasm?

e)  If chronic neurologic manifestations 
of the service connected thoracolumbar 
spine disability are present, the 
examiner should be requested to specify 
any and all neurologic symptoms (e.g., 
sciatica, neuritis, neuralgia, sensory 
loss, sphincter and bladder dysfunction, 
etc.) with reference to the nerve(s) 
affected (e.g., sciatic nerve).  

In providing these opinions, the examiners 
should discuss the private medical records 
from Atrium Open MRI of Cartersville and 
the Cartersville Medical Center dated May 
2005 to August 2006.  If the examiners 
agree or disagree with any opinion of 
record, they should discuss the reasons.

2.  The RO should then readjudicate the 
issue on appeal, to include consideration 
of all evidence received or secured since 
it issued the October 2006 SSOC.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative an SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



